DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III of Figure 11, Claims 1-8, in the reply filed on 01/10/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “driving circuit” and “sensing circuit” in claim 1, of which claims 2-8 are dependent.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
Paragraphs 0050, 0052 and 0055 allow for the touch sensing device, which includes “driving circuit” and “sensing circuit” to be included with the other driving devices, which include a tape automated bonding (TAB) type or a chip-on-glass (COG) type, directly formed on the display panel, or integrated on the display panel depending on cases, or a chip-on-film (COF) type.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0174589 to Hara et al. (Hara).
As to claim 1, Hara discloses a touch sensing device comprising: 
a driving circuit (Fig. 1, 4; Para. 0037-0039, sensor controller, 41; Para. 0067, transmitter, 53) to transmit a first uplink signal corresponding to a first protocol through a touch electrode in a first touch time section (Fig. 2B; Para. 0037-0038, multi uplink signal M/U is a signal including detected flags D3a and D3b and corresponding data D4a and D4b) and to transmit a second uplink signal corresponding to a second protocol through the touch electrode in a second touch time section in one frame comprising a plurality of display time sections and a plurality of touch time sections (Fig. 2B; Para. 0037-0038, multi uplink signal M/U is a signal including detected flags D3a and D3b and corresponding data D4a and D4b); and 
a sensing circuit (Fig. 1, 4; Para. 0037-0039, sensor controller, 41; Para. 0073, receiver, 54) to wait to receive a first downlink signal corresponding to the first uplink signal in a third touch time section according to a downlink signal timing defined by the first protocol (Fig. 7, 9; Para. 0121, transmission of a downlink signal DS is performed using the four time slots T3, T4, T11, T12), and to wait to receive a second downlink signal corresponding to the second uplink signal in a fourth touch time section according to a downlink signal timing defined by the second protocol (Fig. 7, 9; Para. 0121, transmission of a downlink signal DS is performed using the four time slots T7, T8, T14, and T15).

As to claim 2, Hara discloses the touch sensing device of claim 1, wherein the one frame comprises 16 touch time sections (Fig. 7; Para. 0063, 16 time slots, T1-T16), downlink signals are transmitted and received in N (N is a natural number which is 2 or higher) of the 16 touch time sections according to the first protocol (Fig. 7, 9; Para. 0121, transmission of a downlink signal DS is performed using the four time slots T3, T4, T11, T12), downlink signals are transmitted and received in M (M is a natural number which is 2 or higher) of the 16 touch time sections according to the second protocol (Fig. 7, 9; Para. 0121, transmission of a downlink signal DS is performed using the four time slots T7, T8, T14, and T15), the third touch time section is selected among the N touch time sections (Fig. 7, 9; Para. 0121, transmission of a downlink signal DS is performed using the four time slots T3, T4, T11, T12), and the fourth touch time section is selected among the M touch time sections to not overlap with the third touch time section (Fig. 7, 9; Para. 0121, transmission of a downlink signal DS is performed using the four time slots T7, T8, T14, and T15).

As to claim 3, Hara discloses the touch sensing device of claim 1, wherein the driving circuit transmits the first uplink signal in a same touch time section in respective frames and the second uplink signal in a same touch time section in respective frames (Fig. 2B; Para. 0037-0038, multi uplink signal M/U is a signal including detected flags D3a and D3b and corresponding data D4a and D4b; Fig. 7, 9; Para. 0092, transmits a multi uplink signal M/U in a time slot T2).

Hara discloses the touch sensing device of claim 1, wherein, when the sensing circuit receives the first downlink signal in the third touch time section (Fig. 7, 9; Para. 0121, transmission of a downlink signal DS is performed using the four time slots T3, T4, T11, T12), the driving circuit and the sensing circuit operate according to the first protocol in subsequent frames (Para. 0090-0092; global mode, full mode, and two-pen mode (with half mode A and half mode B)).

As to claim 5, Hara discloses the touch sensing device of claim 1, wherein the downlink signal timing according to the first protocol is different from the downlink signal timing according to the second protocol (Fig. 7, 9; Para. 0108, half mode A and half mode B are used for active pens 2a and 2b, respectively, using different timing, Para. 0037).

As to claim 6, Hara discloses the touch sensing device of claim 1, wherein, in another frame, the driving circuit transmits a third uplink signal corresponding to a third protocol in one touch time section and a fourth uplink signal corresponding to a fourth protocol in another touch time section (Fig. 15c; Para. 0149, where n active pens are detected), and the sensing circuit waits to receive a third downlink signal corresponding to the third uplink signal according to a downlink signal timing defined by the third protocol (Fig. 7, 9; Para. 0121, transmission of a downlink signal DS is performed using the time slots T11, T12) and to receive a fourth downlink signal corresponding to the fourth uplink signal according to a downlink signal timing defined by the fourth protocol 

As to claim 7, Hara discloses the touch sensing device of claim 1, wherein the first uplink signal and the second uplink signal have at least one of different data formats or communication frequencies (Para. 0038, data may be the identification data itself or may be data obtained by performing predetermined arithmetic operation for the identification data, as part of the protocol).

As to claim 8, Hara discloses the touch sensing device of claim 1, wherein each frame comprises 16 touch time sections (Fig. 7; Para. 0063, 16 time slots, T1-T16) and the sensing circuit senses a touch or a proximity of an external object to a panel in some of the 16 touch time sections (Para. 0090-0092; detection of finger and active pens in frame F1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626